Citation Nr: 0616175	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-30 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than June 1, 
1999, for a grant of nonservice connected pension benefits.

2.  Entitlement to an increase in nonservice connected 
pension benefits for 1999.


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from April 2000 and June 2002 decisions of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board remanded this case to the RO in September 2005 for 
further development and consideration.  The remand occurred 
via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The RO received the veteran's initial claim for 
nonservice connected pension on October 27, 1980; the RO 
denied the claim in May 1981 and informed him of the decision 
later that month; he did not appeal that decision.

2.  The RO received a new claim for nonservice connected 
pension on May 14, 1999; the RO granted the veteran's claim 
in an April 2000 decision, effective May 14, 1999 - the date 
of receipt of his claim; payments commenced on June 1, 1999 
- the first day of the calendar month following the 
effective date of the award.

3.  In calculating the veteran's countable income for 1999, 
the RO included retroactive Social Security Administration 
(SSA) payments made that year.




CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than June 1, 1999, for the payment of nonservice connected 
pension benefits.  38 U.S.C.A. § 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).

2.  The criteria also are not met for an increase in 
nonservice connected pension benefits for 1999.  38 U.S.C.A. 
§§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.262, 3.271, 
3.272, 3.273 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The U. S. 
Court of Appeals for Veterans Claims (Court) held that 
content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  

In this case, the RO provided the veteran VCAA notice in a 
September 2005 letter (VCAA letter), following the 
adjudication of his claims in April 2000 and June 2002.  But 
considering that the VCAA was not enacted until November 
2000, it would have been impossible to comply with the 
Pelegrini II and Mayfield timing requirement prior to the 
initial April 2000 decision because the VCAA did not yet 
exist.  The Court acknowledged in Pelegrini II that where, as 
here, VCAA notice was not mandated at the time of the initial 
adjudication, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  Pelegrini II, 18 Vet. App. at 120.  Here, 
bear in mind the primary focus of the Board's September 2005 
remand was to ensure VCAA compliance before deciding this 
appeal.  And on remand, the veteran received VCAA notice 
before the RO readjudicated his claims and issued the 
February 2006 Supplemental Statement of the Case (SSOC).  He 
has been provided ample opportunity to submit evidence and 
argument in support of his claims, and to respond to the VCAA 
letter.  Therefore, notwithstanding Pelegrini II and 
Mayfield, deciding the appeal at this juncture is 
nonprejudicial.  See also Dingess v. Nicholson, Nos. 01-1917, 
02-1506, 2006 WL 519755 (Vet. App. March 3, 2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-21.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

Here, the VCAA letter summarized VA's duty to assist and the 
evidence necessary to substantiate a claim for nonservice 
connected pension.  It also specified the evidence the 
veteran was expected to provide - including medical evidence 
of permanent and total disability, or inability to work, 
prior to June 1, 1999, as well as financial reports showing 
income, net worth, and unreimbursed medical expenses for 
1999.  He was also told to provide VA with any evidence in 
his possession pertinent to his claims.  In this way, the 
VCAA letter clearly satisfies the four "elements" of the 
notice requirement.



More recently, the Court found that in cases for service 
connection, VA must notify the claimant that, should service 
connection be awarded, a disability rating and an effective 
date for the award of benefits will be assigned.  Dingess v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. 
March 3, 2006).  Here, as described above, the VCAA letter 
provided the veteran notice of the type of evidence needed to 
substantiate a claim for nonservice connected pension.  
An additional letter, in April 2006, informed him of the type 
of evidence necessary to establish a disability rating and 
effective date - in compliance with Dingess.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran has been 
afforded ample opportunity to present evidence and argument 
and has not identified any outstanding evidence.  
Accordingly, the Board will address the merits of the claims.

Analysis

Entitlement to an effective date earlier than June 1, 1999, 
for the grant (really payment) of nonservice connected 
pension benefits.

In general, except as otherwise provided, the effective date 
of an award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).

The effective date of an award of nonservice connected 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date entitlement arose.  38 
C.F.R.§ 3.400(b) (2005).  For a pension claim received on or 
after October 1, 1984, except as otherwise provided, the 
effective date will be the date of receipt of the claim.  38 
C.F.R. § 3.400(b)(1)(ii) (2005).

Thus, in order to determine the proper effective date for a 
grant of nonservice connected pension, the date of receipt of 
the veteran's claim must be determined.  In this case, the RO 
received the veteran's Income-Net Worth and Employment 
Statement (VA Form 21-527) on October 27, 1980.  In May 1981, 
the RO denied his claim for nonservice connected pension, 
informing him of the decision later that same month.  He did 
not appeal that decision, so it became final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The RO received a new claim for nonservice connected pension 
on May 14, 1999.  See Suttmann v. Brown, 5 Vet. App. 127, 136 
(1993) (holding that a repeat claim for nonservice connected 
pension, where a similar claim has been previously denied, 
is not a claim to reopen, subject to the new and material 
evidence requirement).  The RO granted the veteran's claim in 
an April 2000 decision, retroactively effective May 14, 1999 
- the date of receipt of his new claim.  See 38 C.F.R. 
§ 3.400 (2005).  Payments commenced on June 1, 1999 - the 
first day of the calendar month after the effective date of 
the award.  See 38 C.F.R. § 3.31 (2005).

Following the initial May 1981 decision, it does not appear, 
based on thorough review of the record, that the veteran 
submitted any communication expressing intent to apply for 
pension benefits until May 1999.  While he alleged in his 
May 1999 claim that he had been unable to work since December 
1992, and he argues that he incurred unreimbursed medical 
expenses prior to May 1999, he is precluded from being 
awarded an effective date earlier than May 1999 because there 
is no communication showing an intent to claim pension 
benefits prior to that date.  VA is not required to 
anticipate a potential claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).

There is an exception to the general rule that the effective 
date of an award of nonservice connected pension will be the 
date of receipt of the claim.  If, within one year from the 
date on which the veteran first became permanently and 
totally disabled, he files a claim for a retroactive award 
and establishes that a physical or mental disability, which 
was not the result of his own willful misconduct, was so 
incapacitating that it prevented him from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which he became permanently and totally 
disabled, the disability pension may be effective from the 
date of receipt of claim or the date on which he became 
permanently and totally disabled, whichever is to his 
advantage.  38 C.F.R. § 3.400(b)(1)(ii)(B) (2005).

In this case, though, the evidence of record does not show, 
nor does the veteran allege, that he had a disability so 
incapacitating that it prevented him from filing a pension 
claim prior to May 1999.  Additionally, he does not contend 
that he became permanently and totally disabled within a year 
of submitting his current pension claim.  In fact, he alleges 
that he had been severely disabled and unable to work for a 
number of years before he filed his May 1999 claim.  
Therefore, the exception under 38 C.F.R. § 3.400(b)(1)(ii)(B) 
does not apply to the facts of this case.

In summary, the veteran did not express intent to claim 
pension benefits between the May 1981 decision (which became 
final and binding) and his May 1999 claim; nor did he suffer 
from a disability that precluded him from doing so.  Despite 
the fact that he was unable to work and incurred unreimbursed 
medical expenses prior to 1999, there is no basis for 
assigning an effective date prior to May 14, 1999, the date 
of receipt of his current claim for pension benefits.  
Payments properly commenced on June 1, 1999, the first day of 
the month following the effective date of his award.  
Accordingly, his claim for an earlier effective date must be 
denied.

Entitlement to an increase in nonservice connected pension 
benefits for 1999.

Nonservice connected pension benefits are paid at the maximum 
annual rate reduced by the amount of annual income received 
by the veteran.  38 U.S.C.A. § 1521(b) (West 2002); 38 C.F.R. 
§ 3.23(a), (b), (d)(4) (2005).

In determining countable annual income for pension purposes, 
all payments of any kind or from any source (including 
salary, retirement, or similar income which has been waived) 
shall be included except for listed exclusions.  See 38 
U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. §§ 3.260, 3.261, 
3.262, 3.271, 3.272 (2005).  


Medical expenses in excess of 5 percent of the maximum annual 
pension rate may be excluded from an individual's income for 
the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii) (2005).  

Following its April 2000 decision, the RO sent the veteran a 
letter in May 2000 explaining the amount of his pension 
award.  In computing his 1999 income, the RO did not exclude 
any medical expenses.  He disagreed with the award, arguing 
that his medical expenses should have been deducted from his 
annual income.  More recently, in June 2002, the RO adjusted 
his benefits retroactively to fully account for the 
unreimbursed medical expenses he had claimed for 1999, 2000, 
and 2001.  He has not contested this adjustment.

In computing his 1999 income, the RO also included SSA 
payments in the veteran's countable income.  Form SSA 1099, 
included in the record, shows he received $22,469 in SSA 
benefits in 1999 - including retroactive payments made for 
prior years.  He contends the retroactive SSA payments should 
not be included in his countable income.  He argues that 
because they were lump sum payments meant to reimburse him 
for years past, they should not be included as part of his 
income for 1999.

The Board notes that under 38 C.F.R. § 3.271(a), payments 
must be counted as income in the year received unless 
specifically excluded.  SSA payments are not specifically 
excluded under 38 C.F.R. § 3.272 and, therefore, must be 
included as countable annual income, regardless of whether 
the payments are intended to be retroactive.  Accordingly, 
the RO's calculation of the veteran's 1999 income was proper, 
and his claim for an increase in benefits for that year must 
be denied.

Since, for these reasons and bases, the preponderance of the 
evidence is against the veteran's claims, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 
2002).




ORDER

The claim for an effective date earlier than June 1, 1999, 
for the payment of nonservice connected pension benefits is 
denied.

The claim for an increase in nonservice connected pension 
benefits for 1999 is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


